Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of driven rollers arranged along a transportation path and a magnetic screw which guides motive power” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that the transportation apparatus was previously interpreted under 112 para. 2 and  was inclusive of equivalents of structures set forth in the specification, where the equivalents are re capable of the claimed “transportation…without exposing” through the vacuum process apparatus.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transportation apparatus in claims 1 and 3 which has been interpreted as many driven rollers or a linear motor with a magnetic screw or a rack and pinion with a linear motor and equivalents thereto as set forth in para. 29; a flow rate adjusting unit in claim 18 which has been interpreted as a MFC (mass flow controller) and equivalents thereto as set forth in para. 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ta-C film forming apparatus and a radical process apparatus.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 14-20 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 3 have been amended to include “a first surface protective layer” and “a second surface protective layer”, while this is not viewed as a structural feature of the apparatus, rather as a feature related to the intended use of the claimed apparatus (see rejection below), it nevertheless lends to a lack of clarity, as the claim also previously refers to “a surface protective layer” at line 2 thereof, which seems to be related.  In order expedite examination, Examiner has assumed that the that the claim is meant to recite “a first surface protective layer of the surface protective layer” and a “a second surface protective layer of the surface protective layer” and has examined accordingly. 
Clarification and/or correction are requested. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2012/0223048 to Paranjpe et al. in view of U.S. Patent Pub. No. 2007/0113868 to Fu et al.
Regarding claims 1 and 2:  In Figs. 4, 12 and 20-21, Paranjpe et al. disclose a vacuum process apparatus substantially as claimed and comprising:  a plurality of chambers (e.g., corner chambers, “Etch”, “Cool”, “Fill”, “Planarize A & B” and “Overcoat”) (see, e.g., paras. 53-58, 114) each configured to perform a predetermined process with respect to a substrate, connected in an endless rectangular form, the plurality of chambers include a direction changing chamber arranged at a position of a corner of the rectangular form to change a transport direction of the substrate; a holder (multi-disk carrier [MDC]) configured to hold the substrate in a direction perpendicular to a ground and in a state in which a first surface and an opposing second surface of the substrate are processable; and a transportation 
The plurality of chambers may include a direction changing chamber (e.g. see top left chamber in Fig. 20 and para. 114) arranged at a position of a corner of the rectangular form to change a transport direction of the substrate; a chamber capable of ta-C film formation (e.g. “Fill”) of a surface protective layer including a ta-C film formation apparatus  (see, e.g., paras. 53-58); and a chamber (e.g. “Planarize A & B”) capable of performing a radical process of causing radicals to react with the surface protective layer and having comprising a radical process apparatus having a first radical process for processing the first surface and second radical process apparatus for processing the opposing second surface  (see, e.g., Figs. 12 and 20-21, abstract, paras. 37, 53-58, 115), and the direction changing chamber, the chamber capable of ta-C film formation, and the chamber capable of performing a radical process  are sequentially arranged toward (i.e. in) the transport direction of the substrate in the order named.  
As can be seen especially in Figs. 12 and 20-21, the substrates processed are exposed to be processed on a first surface and a second surface, such that as the substrate passes through the apparatus the substrate will necessarily contain the surface and with any properties added or substracted in previous steps.  It follows that if the first surface is processed so at to have a first surface protective layer and a second surface protective layer, a subsequent process chamber will be able to act thereon.  See below regarding interpretation of intended use of the apparatus and article worked upon by the apparatus.
Examiner notes that the plurality chambers are provided as “universal process modules”, which as disclosed are chambers that can be configured for a process as desired (again, see, e.g., paras. 53-58), wherein the process performed is considered intended use when there is no claimed structure that precludes such an interpretation, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
However, while Paranjpe et al. do disclose provision of remote plasma sources and requisite gas delivery systems (see, e.g., paras. 53-58), Paranjpe et al. fail to disclose specific details of each of the first radical process apparatus and second radical process apparatus, for example, a radical generator configured to generate radicals from a process gas or a radical introduction path configured to introduce radicals generated by the radical generator into the radical process chamber. 
Again, note that Paranjpe et al. teach that the aforementioned process chambers are constructed as universal process chambers and may perform a variety of processes, including deposition and remote plasma processing.  Additionally, Paranjpe et al. teach that the number of chambers and the vacuum level within each chamber are determined by throughput, cleanliness and intra-station cross contamination requirements (paras. 53-59).
Fu et al. disclose a radical process apparatus comprising a radical process chamber (e.g., Fig. 1, 16) in which a substrate is arranged; a radical generator (Fig. 1, 50) configured to generate radicals from a process gas; and a radical introduction path (Fig. 1, 56, 42, 26) configured to introduce radicals generated by the radical generator into the radical process chamber, wherein the radical process apparatus is provided as disclosed, rather than as an in-situ type, for the purpose of reducing the 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the first and second radical process apparatus facing the first surface and opposing surface in Paranjpe et al. comprising a radical generator and radical introduction path in the chamber capable of radical processing in order to reduce the number of charged particles passing from the remote plasma source during cleaning of a substrate layer as taught by Fu et al.
With respect to claim 5, the transportation apparatus is integrally formed (i.e. connected) with the radical process apparatus and the ta-C film forming apparatus.  See aforementioned figures.
With respect to claims 7-9, which are drawn merely to the identity of a process gas, again, as noted above, the courts have ruled that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 14, the radical process apparatus is capable of processing a plurality of substrates held in a direction perpendicular to the ground using the aforementioned MDC (see figures and accompanying text).
 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2012/0223048 to Paranjpe et al. in view of U.S. Patent No. 8,293,016 to Bahng et al. and U.S. Patent No. 2013/0143348 Ota et al.
Regarding claim 3:  In Figs. 4, 12 and 20-21, Paranjpe et al. disclose a vacuum process apparatus substantially as claimed and comprising:  a plurality of chambers (e.g., load chamber, unload chamber, corner chambers, “Etch”, “Cool”, “Fill”, “Planarize A & B” and “Overcoat”) (see, e.g., paras. 53-58, 114) 
The plurality of chambers may include a direction changing chamber (see figures) arranged at a position of a corner of the rectangular form to change a transport direction of the substrate; a load lock chamber ([e.g. Load]; also see, e.g., paras. 105) configured to supply the substrate to the vacuum process apparatus, an unload chamber configured to unload the substrate from the vacuum process apparatus; and a chamber capable of ta-C film formation (e.g. Fill) of a surface protective layer including a ta-C film formation apparatus  (see, e.g., paras. 53-58).
As can be seen especially in Figs. 12 and 20-21, the substrates processed are exposed to be processed on a first surface and a second surface, such that as the substrate passes through the apparatus the substrate will necessarily contain the surface and with any properties added or substracted in previous steps.  It follows that if the first surface is processed so at to have a first surface protective layer and a second surface protective layer, a subsequent process chamber (or any other type of chamber) will be able to act thereon.  See below regarding interpretation of intended use of the apparatus and article worked upon by the apparatus.
Examiner notes that the plurality chambers are provided as “universal process modules”, which as disclosed are chambers that can be configured for a process as desired (again, see, e.g., paras. 53-58), wherein the process performed is considered intended use when there is no claimed structure that precludes such an interpretation, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Examiner notes that the load and unload area depicted in Fig. 20 are illustrated identically.  Thus, it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the unload chamber as or having an unload lock chamber as well.  Either way, the details of the substrate load lock and substrate unload chamber are not detailed.  Examiner also notes paras. 146 and 149 which state that cassettes of substrates are provided in the unload and unload areas.  For example, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
However, Paranjpe et al. fail to disclose the unload chamber comprises a radical process chamber in which the substrate is arranged, the radical process chamber comprising a cassette configured to hold the substrate in a direction perpendicular to a ground and in a state in which a first surface  and an opposing second surface of the substrate are radical processable, a radical generator to generate radicals from a process gas, a radical introduction path configured to introduce the radicals generated by the radical generator into the radical process chamber, and a the radicals are irradiated in a direction parallel to the first surface and the second surface of the substrate.
Bahng et al. teach providing load locks (Fig. 1, 122 and Fig. 2, 202) for loading and unloading substrates into a vacuum processing apparatus wherein the chambers include a radical generator (Fig. 2, 248) configured to generate radicals from a process gas; and a radical introduction path (line connecting generator and the chamber) configured to introduce the radicals generated by the radical generator into the radical process chamber for the purpose of removing residues (see, e.g., title and abstract).  Additionally, it is noted that Bahng et al. teach providing a laminar flow of process gas in the load lock chamber (see, e.g., column 8, rows 1-4).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a radical generator configured to generate radicals from a process gas; and a radical introduction path configured to introduce the radicals generated by the radical generator into the radical process chamber for the purpose of removing residues as taught by Bahng et al. 
Additionally, Ota et al. teach provision of a cassette (Fig. 1, 2) in a treatment chamber configured to hold a substrate (1) in a direction perpendicular to a ground and in a state in which a first surface and an opposing second surface of the substrate are gas processable and the gas flows parallel to the first surface and the second surface of the substrate via and injector (5) for the purpose of uniformly supply a processing gas to both sides of a substrate (see, e.g., abstract and paras. 30-48).
Thus, it would have been further obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a cassette in the unload chamber of Paranjpe et al. configured to hold a substrate in a direction perpendicular to a ground and in a state in which a first surface and an opposing second surface of the substrate are radical processable using radicals provided by a radical generator and radical generation path and the radicals are irradiated parallel to the first surface and the second surface of the substrate via and injector for the purpose of removing residues 
With respect to claim 4, as detailed in the combination above, Paranjpe et al. and Ota et al. both disclose a cassette configured to accommodate the plurality of substrates.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et al. and Fu et al. as applied to claims 1-2, 5, 7-9 and 14 above, and further in view of U.S. Patent Pub. No. 2004/0154743 to Savas et al.

Paranjpe et al. and Fu et al. disclose the inventions substantially as claimed and as described above.
However, Paranjpe et al. and Fu et al. fail to explicitly disclose the radical process chamber comprises a gas rectification plate to uniformly irradiate radicals to the first surface and the second surface of the substrate.
Savas et al. teach provision of a gas rectification plate for the purpose of causing a reactive species to disperse such that processing uniformity is maximized (see, e.g., para. 35).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s application was filed to have provided a gas rectification plate in Paranjpe et al. and Fu et al. in order to cause a reactive species to disperse such that processing uniformity is maximized as taught by Savas et al.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et al., Bahng et al. and Ota et al. as applied to claims 3-4 above, and further in view of U.S. Patent Pub. No. 2004/0154743 to Savas et al.

Paranjpe et al., Bahng et al. and Ota et al. disclose the inventions substantially as claimed and as described above, including a gas rectification injector in Ota et al.
However, Paranjpe et al., Bahng et al. and Ota et al. fail to explicitly disclose the radical process chamber comprises a gas rectification plate to uniformly irradiate radicals to the first surface and the second surface of the substrate.
As a gas rectification injector, Savas et al. teach provision of a gas rectification plate for the purpose of causing a reactive species to disperse such that processing uniformity is maximized (see, e.g., para. 35).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s application was filed to have provided a gas rectification plate in Paranjpe et al., Bahng et al. and Ota et al. in order to cause a reactive species to disperse such that processing uniformity is maximized as taught by Savas et al.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et al. and Fu et al. as applied to claims 1-2, 5, 7-9 and 14 above, and further in view of U.S. Patent No. 6,251,232 to Aruga et al.
Paranjpe et al. and Fu et al. disclose the inventions substantially as claimed and as described above.
However, Paranjpe et al. and Fu et al. fail to disclose the radical introduction path comprises a flow rate adjusting unit configured to adjust a flow rate of the radicals.
Aruga et al. also teach provision of a flow rate adjusting unit for the purpose of delivering a gas at a prescribed mass flow rate (“mass flow controller”/MFC, see, e.g., column 9, rows 19-24).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s application was filed to have provided a flow rate adjusting unit in Paranjpe et al. and Fu et al. in order to deliver gas at a prescribed mass flow rate as taught by Aruga et al. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et al., Bahng et al. and Ota et al. as applied to claims 3-4 above, and further in view of U.S. Patent No. 6,251,232 to Aruga et al.
Paranjpe et al., Bahng et al. and Ota et al. disclose the inventions substantially as claimed and as described above.
However, Paranjpe et al., Bahng et al. and Ota et al. fail to disclose the radical introduction path comprises a flow rate adjusting unit configured to adjust a flow rate of the radicals.
Aruga et al. also teach provision of a flow rate adjusting unit for the purpose of delivering a gas at a prescribed mass flow rate (“mass flow controller”/MFC, see, e.g., column 9, rows 19-24).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s application was filed to have provided a flow rate adjusting unit in Paranjpe et al., Bahng et al. and Ota et al. in order to deliver gas at a prescribed mass flow rate as taught by Aruga et al. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe et al. and Fu et al. as applied to claims 1-2, 5, 7-9 and 14 above, and further in view of U.S. Patent Pub. No. 2009/0056878 to Nozawa et al.
Paranjpe et al. and Fu et al. disclose the inventions substantially as claimed and as described above.
However, Paranjpe et al. and Fu et al. fail to disclose the transportation apparatus comprises a plurality of driven rollers arranged along a transportation path and a magnetic screw which guides motive power.
Nozawa et al. disclose a transportation apparatus for an inline vacuum process apparatus comprising plurality of driven rollers (22) arranged along a transportation path and a magnetic screw (27) which guides motive power to a carrier (6) for the purpose of providing a transportation apparatus that suppresses the generation of particles by carrier supporting means and the carrier (see, e.g., Figs. 1-2B, paras. 9 and 26-45).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the transportation apparatus for the inline vacuum process apparatus comprising plurality of driven rollers arranged along the transportation path and a magnetic screw  which guides motive power to the carrier in order to provide a transportation apparatus that suppresses the generation of particles by carrier supporting means and the carrier as taught by Nozawa et al.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
Regarding claim interpretation of “flow rate adjusting unit” and paragraph 34, which mentions the flow rate adjusting unit, as follows.  Examiner notes, that Applicant has referred to the paragraph in general and Examiner has copied what is believe to be the relevant portion.

    PNG
    media_image1.png
    125
    611
    media_image1.png
    Greyscale

While Examiner does not dispute mention of “an orifice” in para. 34 of the specification, the sentence at issue fails to have a construction and/or punctuation or relation to further clarifying disclosure that demonstrates that as originally filed, an “orifice” was meant to be envisioned as an example of the “flow rate adjusting unit”. Examiner is of the opinion that a fair reading of the specification states that the flow rate adjusting unit readable on an MFC must be functional to adjust a flow rate of “a gas, an orifice or the like”, (i.e. the MFC adjusting the flow rate of a gas, an orifice or the like), rather than the clearly stating that the flow rate adjusting unit is readable itself on an orifice itself.    That is the flow rate adjusting unit acts on a flow rate of a gas, an orifice or the like, rather than is a flow rate of a gas, an orifice of the like.  Applicant is invited to provide further evidence or proof that this interpretation is in accurate, beyond mentioning disclosure of an orifice in para. 24.  Examiner also notes that Applicant’s remark that an orifice is mentioned in the paragraph is not considered a clear argument linking the structure to the claimed function, which is necessary for a proper 112f interpretation.  It is also noted that an improperly constructed 112f limitation would likely invoke rejections under 112b.  Thus, in order to expedite examination, the claims have been interpreted as clearly set forth in the original disclosure.  For that reason, until there is sufficient evidence regarding the subject matter of the proposed interpretation based on a mere orifice, the previously set forth interpretation will proceed.  
Additionally, Examiner notes that the claim interpretation of the “flow rate adjusting unit” also includes equivalents thereof.  It has not been limited to an MFC .   Notably, while the interpretation is not limited to an MFC, it has not necessarily been extended to “an orifice” for at least the reasons stated 
Examiner also notes that if “an orifice” is to be considered a flow rate adjusting unit, terminal ends of a MFC may also be the orifice and readable on the claimed limitation.  See, e.g., USP 6,077,355 (column 1, rows 56-58).  
Finally, Examiner notes that if the flow adjusting unit is accepted as another orifice outside of what are now considered to be clearly disclosed features such as the path and the MFC, which will themselves necessarily include orifices, a drawing indicating this additional orifice will likely be required for clarity of the claimed and disclosed inventions. 
Regarding the claim interpretation of the “transportation apparatus”, if Applicant wishes to incorporate the features of the mentioned JP ‘142 Patent Laid-Open, in order to be proper this should be expressly stated in the specification.  Reference to a prior art reference is not typically considered part of an instant specification unless clearly stated as an intended incorporation by reference.  SEE MPEP 608.01(p).  Reference to a “transportion apparatus” as presently set forth in the specification is not considered a feature of Applicant’s specification.  Furthermore, Examiner is not clear why an incorporation by reference would preclude a 112f interpretation improper as Applicant suggests.  This argument seems misplaced.
In light of amendments to claim 4, the rejection under 35 USC 112 has been withdrawn.
 Regarding Applicant’s arguments with respect to the prior art rejections, Examiner notes that Applicant has not responded to the stance regarding features related to intended use; rather, has merely further included additional features related to intended use and argued that these too are not taught by the prior art.  Examiner has already admitted that the relied upon prior art does not necessarily perform the same intended use as Applicant’s claims.  

Examiner also notes that the deposition material, in particular, can be selected as desired to form the desired layer based on the intended use and a processing method performed thereby.
For example, as detailed above, the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. While the intended use of the claimed invention is addressed above, Examiner also notes that US Patent Pub. No. 2013/0264306 to Bian et al. and US Pats. 4,889,767; 5,540,957; 8,900,465 to Yun et al. each teach a method of performing radical processing on a carbon overcoat in order to perfect the same.  Additionally, prior art presently made of record and not relied upon is considered pertinent to applicant's disclosure. While the intended use of the claimed invention is addressed above, Examiner also notes that US Patent Pub. No. 2009/0135521 to Ueda et al., specifically teaches a method of performing radical processing on a taC carbon overcoat in order to perfect the same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716